Currier, Judge,
delivered the opinion of the court.
This is a proceeding to enforce a mechanic’s lien. The legal title to the property sought to be charged, and upon which the labor and material sued for was expended, appears to have been vested in a trustee for the sole and separate use of the defendant, Mrs. Megraw, the wife of one of the other defendants, as her separate estate. The petition avers that the work and material was done and furnished at the special instance of Mrs. Megraw. This averment is,controverted. The plaintiffs, however, gave evidence tending to prove the facts as alleged. It was in evidence that Mrs. Megraw had personal knowledge of the work prior to its completion,- and that she to some extent gave personal directions respecting it, although her husband was the principal manager. It was also shown that she joined her husband in the execution of a note in settlement of the claim; the claimants, however, declining to receive the note in adjustment of their demand. The trial was by the court. No exception was taken to the evidence, and no declarations of law were either asked or given. The court found in favor of the plaintiffs and rendered judgment accordingly, and I see no occasion for disturbing it.
Courts are uniformly solicitous to protect the rights of married women in respect to their separate property. But married women, like other persons, have duties to perform as well as rights to vindicate. It is as unbecoming in them as in other parties to take unfair advantages. If they look on approvingly and see their separate, estates improved by the money and labor of the industrious, it would, be a gross injustice to shield the property thus benefited from the usual and appropriate charges in such cases. , (Gen. Stat. 1865, p. 768, § 21; Tucker v. Gest, 46 Mo. 889.)
Let the judgment be affirmed.
The other judges concur.